Citation Nr: 1135843	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of unauthorized private medical expenses incurred on August 3, 2006, August 10, 2006, and August 11, 2006.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 determination by the Department of Veterans Affairs (VA) medical center (VAMC) in Tampa, Florida.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital. 

2.  The condition for which the Veteran was treated was not service connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728. 

3.  Evidence of record establishes that the Veteran was afforded emergency treatment from July 27, 2006, to July 30, 2006, and was medically stable for transfer to an available VA facility as of July 30, 2006.

4.  Payment of the cost of the private medical care on August 3, August, 10, and August 11, 2006, was not authorized in advance by VA. 

5.  The services provided by the appellant were not related to the emergency treatment provided to the Veteran and were provided after the Veteran was determined to be medically stable for transfer to a VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on August 3, 2006, August 10, 2006, and August 11, 2006, have not been met. 38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1002 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The evidence of record shows that the Veteran was hospitalized for treatment at the Community Hospital of New Port Richey (Community Hospital) from July 27, 2006, to August 10, 2006.  The current claim is submitted by Anesthesiologist Associates, P.A. for services provided to the Veteran on August 3, August 10, and August 11, 2006.

The August 3rd services were provided at Community Hospital.  According to Community Hospital records from August 10th, the Veteran was transferred to Regional Medical Center Bayonet Point (Bayonet Point) for implantation of a pacemaker on that date.  The claim encompasses services provided at Bayonet Point on August 10th and August 11th.  The costs claimed were for $450 on August 3, $1,260 on August 10, and $1,910 for August 11.  

The VAMC adjudicated the claim based on the period of hospitalization at Community Hospital for the period from July 27, 2006, to August 10, 2006.  The initial denial for payment was made in September 2006.  The determination was made that the Veteran's medical condition had stabilized and VA facilities were feasibly available for care and transfer to a VA medical center could have been safely effected.  Payment was authorized for services provided only on July 27, 2006.  As the appellant did not claim payment for services prior to August 3rd, the decision was a denial of all benefits sought.  

The appellant, through their billing representative, wrote to the VAMC to inquire as to how the VAMC made their decision.  The representative's letter said that operative reports and anesthesia reports from both hospitals were attached although they are not part of the record on appeal.  The representative also stated that both hospitals were compensated for their services.  Finally, the representative asked that VA explain in medical terms as to why compensation was not being provided for the services rendered on the three dates claimed.

The Board notes that there appears to be a decision that approved payment to Community Hospital in the amount of $1,116.90 based on services provided on July 27th.  There is no evidence of record relating to the payment of any claim for services by Bayonet Point.  

The appellant submitted a notice of disagreement (NOD) in December 2006.  The NOD alleged that the surgeon/physicians at the hospitals had been compensated and maintained that the appellant should be compensated as well.

Associated with the claims folder is a copy of what appears to be a worksheet to be used by a VA medical officer to authorize and/or deny reimbursement benefits.  The form lists a number of designated reasons for actions but does not provide any space for the medical officer to link any predesignated reason to the specific facts of the case at hand or to add comments.  In the instant case, several reasons were simply circled and the form signed by the medical officer.  No rationale for the determinations was provided.

The medical officer extended the dates of approval for reimbursement for care provided to the Veteran from July 27, 2006, to July 30, 2006.  Thereafter, the Veteran was determined to be stable and that he could have been transferred to a VA facility.  Thus, no payment was authorized for the period from July 31, 2006, to August 10, 2006.  Again, the form contained no explanation for the determinations.

The VAMC issued a statement of the case (SOC) in March 2008.  The SOC implemented the medical officer's decision that extended the period of time eligible for reimbursement of expenses to July 30, 2006.  The SOC did not address the concerns of the appellant as to why other providers were paid for their services and the appellant was not.  

The Board remanded the case for additional development in July 2010.  The development included the issuance of a notice letter to the appellant that provided the notice required under the Veterans Claims Assistance Act of 2000 (VCAA).  Further, the appellant was to be provided the opportunity to submit the operative and anesthesia reports they said had been submitted.  Finally, a medical opinion was required to assess the facts of the case to determine whether the Veteran's care was emergent, whether he was stable for transfer and when, whether a VA or other Federal facility was available that could provide the necessary treatment, and whether it would have been feasible to transfer him to such a facility in this case.  The physician was to provide a rationale for any opinion reached.  The review was to include the Veteran's treatment at both Community Hospital and Bayonet Point.

The VAMC did provide a second VCAA letter on remand.  The copy in the file is undated.  The letter is unchanged from the initial letter of December 2006.  

A medical opinion was provided in August 2010.  The physician provided a review of the medical records.  The physician noted that the Veteran presented to the emergency department at Community Hospital because of shortness of breath for two days on July 27, 2006.  He said an emergency department physician gave a diagnosis of congestive heart failure and chronic cardiomyopathy.  The Veteran was admitted for further care and workup.  The physician noted that the Veteran remained at Community Hospital until he was transferred to Bayonet Point Hospital on August 10, 2006.  He noted that a prior medical review had authorized payment to Community Hospital for the period from July 27, 2006, to July 30, 2006.  He said the review had determined that the Veteran was stable at that point and capable of being transferred to a VA medical facility.  He said the record showed no evidence of any payment being made to Bayonet Point Hospital.

The physician reviewed the appellant's claim for reimbursement.  He noted the three procedures that were billed involved anesthesia for a great toe amputation on August 3, 2006, anesthesia for cardiac electrophysiolic evaluation on August 10, 2006, and anesthesia for cardioverter and "A" line procedure on August 11, 2006.  He also noted that the appellant had claimed that the two hospitals had been paid for their services.  The physician cited to the above determination that Community Hospital was paid $1,116.90, and wrote off approximately $114,000 in charges.  He stated there was no evidence of payment to Bayonet Point Hospital.

The examiner provided an explanation of when the Veteran was determined to be stable.  He concurred with the prior determination that the Veteran was stable as of July 30, 2006.  He said the records showed the Veteran to be alert and in no acute distress with normal vital signs.  A cardiac evaluation to include an electrocardiogram (EKG), echo Doppler, and troponins were all consistent with no acute cardiac condition, and a doctor's note stated that the Veteran felt better.  A doctor's order for transfer to VA was written on July 30, 2006.  A review of the records from Community Hospital does include a doctor's order, dated July 30, 2006, that provides direction to arrange for transfer to VA.  There is also a progress note, dated July 31, 2006, that said the Veteran was ready for VA transfer.  

The physician said the Veteran was stable enough to be transported to the VAMC in Tampa.  The transfer was for a distance of 29.6 miles and a time of 44 minutes.  He said there was no indication in VA records of any attempt to transfer the Veteran to VA or to even notify VA of the Veteran's admission to a private hospital.  He also stated that there was no evidence to show that a request was made to transfer the Veteran to Bayonet Point Hospital.  He concluded by saying the appellant's services were rendered after a date when the Veteran was deemed to be medically stable.  

A supplemental statement of the case (SSOC) was issued in October 2010.  The SSOC confirmed the previous denial for reimbursement.  The medical opinion from the VA physician was discussed and the basis for the continued denial of the claim was set forth in the reasons and bases section of the SSOC.

II.  Analysis

The Board notes that consideration of the claim under 38 U.S.C.A. § 1728 (West Supp. 2011) is not required.  The Veteran does not satisfy the required criteria for such consideration.  According to evidence of record he is not service connected for a disability, treatment was not provided for a nonservice-connected disability associated with or aggravating a service-connected disability, he does not have a total disability permanent in nature, as a result of service-connected disability, and he was not a participant in a vocational rehabilitation program.  

The VAMC has adjudicated this claim under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp 2011) and 38 C.F.R. §§ 17.1000-1008 (2010).  The various hospital forms as well as the forms used by the appellant to pursue their claim for reimbursement listed VA and the "Millenium Bill" as the source of insurance.  

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).    

See 38 C.F.R. § 17.1002.  The Board notes that 38 U.S.C.A. § 1725 was amended in October 2008.  In particular, subsection (a)(1) was amended by striking "may reimburse" and inserting "shall reimburse."  Also, in subsection (f)(1), relating to definitions, the existing subparagraph (C) was struck and a new subparagraph (C) was inserted in describing the period of emergency treatment to read as follows:

(C) until -
      (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or
      (ii) such time as a Department facility or other Federal facility accepts such transfer if -
            (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and
            (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008) and codified at 38 U.S.C.A. § 1725(f)(1)(C) (West Supp. 2011).

There was a second amendment to 38 U.S.C.A. § 1725 in February 2010.  Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010) amended subsection (b)(3)(C) by striking "or in part" and subsection (f)(2) by striking subparagraph (E).  Subsection (C) was also amended by adding a new paragraph (4).  The changes related to instances involving third party payers.  The amendments are not relevant to the instant appeal.  

In this case, the Veteran was treated for an emergency condition from July 27, 2006, until July 30, 2006.  Community Hospital was reimbursed, in part, for costs associated with the Veteran's hospitalization for that period of time.  There is an unchallenged VA medical opinion of record that supports a conclusion that the Veteran was stable for transfer to a VA facility as of July 30, 2006.  The records from Community Hospital support that conclusion as well with a doctor's order for such a transfer and a progress note also documenting the situation.  For whatever reason, the Veteran was not transferred.

The services provided by the appellant were after the period of emergency treatment.  Indeed, some services were provided after the Veteran was transferred from one non-VA hospital to a second non-VA hospital.  Moreover, the appellant does not contend that the services they provided to the Veteran were in an emergency situation.  

Although the appellant has asserted that payment was made to doctors and both hospitals for treatment provided to the Veteran, the appellant has not provided evidence that VA made the payments.  The only evidence of payment of record is to Community Hospital, and only for the period of emergency treatment.  

Upon review of the evidence of record, the Board finds that emergent period ended as of July 30, 2006.  The services provided to the Veteran by the appellant were not in the context of an emergency.  The appellant's claim does not meet the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 and is denied.

Finally, in deciding this case, the Board has considered the VCAA for possible application.  The remand of July 2010 did direct that additional notice be provided in this case.  The VAMC did issue a new letter, although the copy in the claims folder is undated.  However, the record in this case shows that undisputed facts demonstrate that the appellant's claim for payment or reimbursement is based on services rendered after the emergency in this case had passed.  The Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.



ORDER

Payment or reimbursement of unauthorized private medical expenses incurred on August 3, 2006, August 10, 2006, and August 11, 2006, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


